 LABORERS LOCAL 38 (HANCOCK-NORTHWEST)Pipeline Local Union No. 38, affiliated with the La-borers' International Union of North America,AFL-CIO (Hancock-Northwest, J.V.) and MacWestmoreland and Millard Dale CookLaborers' International Union of North America,AFL-CIO; and Pipeline Local Union No. 38,affiliated with the Laborers' InternationalUnion of North America, AFL-CIO and AlvinStewart and Millard Dale Cook and TomMitchell. Cases 16-CB-1258, 16-CB-1416, 16-CB-1260-3, 16-CB-1260-4, and 16-CB-128526 October 1983SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 February 1980 the National Labor Rela-tions Board issued its Decision and Order in theabove-entitled proceeding' finding, inter alia, thatRespondent Local 38 violated Section 8(b)(2) ofthe Act by unlawfully causing the discharge of em-ployee Mac Westmoreland and violated Section8(b)(l)(A) of the Act by discriminatorily refusingto refer Local 38 members Millard Dale Cook,Tom Mitchell, Alvin Stewart, and Westmorelandfor work; and that Respondent Laborers' Interna-tional Union, through the conduct of Local 38'sbusiness manager during its trusteeship over thatLocal, similarly violated Section 8(b)(1)(A) of theAct by refusing to refer Mitchell and Stewart forwork. The Board ordered that the discriminateesbe made whole for any loss of earnings they suf-fered by reason of the discrimination practicedagainst them. On 13 November 1981 the UnitedStates Court of Appeals for the District of Colum-bia entered its judgment2enforcing the Board'sOrder.A dispute having arisen over the amount ofbackpay due the discriminatees and pursuant to abackpay specification and appropriate notice issuedby the Regional Director for Region 16, a hearingthereafter was held before Administrative LawJudge Richard J. Linton for the purpose of deter-mining the amount of backpay due the discrimina-tees. On 10 June 1983 the judge issued the attachedsupplemental decision in this proceeding. Thereaf-ter, the Respondents filed exceptions and a support-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.247 NLRB 1250.2 Laborers Local 38 v. NLRB, 673 F. 2d 552.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings,3and conclusions of the and to adopt therecommended Order.4ORDERThe National Labor Relations Board adopts asthe recommended Order of the administrative lawjudge and orders that the Respondents, Laborers'International Union of North America, AFL-CIO;and Pipeline Local Union No. 38, affiliated withthe Laborers' International Union of North Amer-ica, AFL-CIO, their officers, agents, and repre-sentatives, shall take the action set forth in theOrder.s The Respondents have requested oral argument. Their request isdenied as the record, the exceptions, and the brief adequately present theissues and the positions of the parties.4 The Respondents have excepted to certain credibility findings madeby the administrative law judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-uets, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing the find-ings.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge: Thisbackpay proceeding was heard before me in Fort Worth,Texas, on February 22-25, 1983, pursuant to the Novem-ber 9, 1982, backpay specification issued by the GeneralCounsel of the National Relations Board through the Re-gional Director for Region 16 of the Board.On February 21, 1980, the Board issued its Decisionand Order' directing Pipeline Local Union No. 38, affili-ated with the Laborers' International Union of NorthAmerica, AFL-CIO (Respondent Local 38), and Labor-ers' International Union of North America, AFL-CIO(Respondent International), inter alia, to make whole,with interest, Mac Westmoreland, M. Dale Cook, AlvinStewart, and Tom Mitchell.2On November 13, 1981, theUnited States Court of Appeals for the District of Co-lumbia Circuit entered its judgment enforcing in full theBoard's Order.3When the parties could not agree on the amount ofbackpay due the Charging Parties, the Regional Directorfor Region 16 of the Board issued the backpay specifica-tion alleging the amounts of backpay due under theBoard's Order. The Respondents filed an answer, a firstamended answer, and a second amended answer denyingcertain material allegations.' 247 NLRB 1250.2 The International is jointly and severally liable only as to Stewartand Mitchell.I The court's per curiam Order is reported at 673 F.2d 552 (D.C. Cir.1981).268 NLRB No. 18167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, including the briefs submittedon behalf of the General Counsel, the Respondents, andCharging Party Westmoreland, and from my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACT1. INTRODUCTION TO PRIMARY ISSUESOne of the principal issues concerns the gross backpayformula. Paragraph I of the backpay specification al-leges:The quarterly gross backpay of discriminateesCook, Stewart and Westmoreland is the product ofthe annual hours worked by each discriminatee, thelast full calendar year worked prior to discrimina-tion, divided into calendar quarters multiplied bythe wage rate each of the discriminatees wouldhave received.The Respondents' basic position is set forth in theirfirst amended answer (answer, hereinafter) of February1, 1983, in which they admit the correctness of the fore-going gross backpay formula.4Although the formula isadmitted, the parties dispute certin standards to be ap-plied under the formula. More specifically, the partiesdispute the factor for number of hours worked duringthe comparison year, and, in the cases of Millard DaleCook and Alvin Stewart, there is a further issue whetherthe appropriate hours should include those of a steward.On this latter point the Respondents contend that therepresentative hours utilized in the backpay specificationfor Millard Dale Cook and Alvin Stewart are distortedbecause they include the hours of stewards. Stewards, itis argued, work more hours than an ordinary laborerand, consequently, earn more. Since they would havenot have been stewards during the backpay period, therepresentative hours shown in the backpay specificationare inflated and therefore improper. The backpay specifi-cation does not take into considerations that Cook was a4 In an all-party prehearing conference call conducted on February 16,1983, and at the beginning of the hearing, I denied the General Counsel'smotion that the Respondents be precluded from introducing evidencecontroverting the allegations of the backpay specification on the groundsthat its original answer of December 3, 1982, in denying the allegationsof the backpay specification, failed to "specifically state the basis of hisdisagreement, setting forth his position as to the applicable premises andfurnishing the appropriate supporting figures" as required by Sec.102.54(b) of the Board's Rules and Regulations. Counsel for the GeneralCounsel renews that motion in his brief. I reaffirm my ruling. By explain-ing that their delay in furnishing the detailed information was becausethey had to obtain the underlying data from other sources, the Respond-ents "adequately explained" their failure to deny with specifics. It there-fore would be inappropriate to preclude them, under Sec. 104.54(c) of theBoard's Rules, from amending their original answer and offering evi-dence controverting the backpay specification. To the extent that theGeneral Counsel argues that a respondent's position is locked in by itsoriginal answer, and that any deficiencies cannot be cured in an amendedanswer, I reject such contention.5 Compliance Officer Billy Gibson testified that the hours used in thebackpay specification as the average hours of the discriminatees made noallowance (deduction) for the possibility that some of such hours wereearned because the discriminatee was a steward.steward during all of 1976, his representative year, yet headmittedly served as a steward the entire year. Similarly,Alvin Stewart concedes that he served as a steward 50percent of his representative year, 1975. The GeneralCounsel does not address the steward factor in his brief.Mitchell's formula is addressed separately in paragraph2 of the backpay specification as:The quarterly gross backpay of Mitchell is theproduct of the average annual hours as reported byMitchell for the years 1971, 1972, 1973, 1974 and1975 divided into calendar quarters multiplied bythe wage rate he would have received.The Respondents deny the allegation regarding Mitch-ell and argue that he should be included in the formulafor the other three discriminatees.Paragraph 3 of the backpay specification alleges that amultiplier factor should be applied, as follows:Quarter hours have been multiplied by a factor of1.167 to adjust the straight time hours to overtimehours based on the industry practice of six ten hourdays with time and a half for hours over eight inone day and hours over 40 in one week.The Respondents deny the foregoing allegation and con-tend that there is no fixed industry practice as describedbecause the requirements of each job determine thenumber of hours worked.In addition to the foregoing areas of dispute, there arevarious points of contention pertaining to the individualcases. They are treated below.II. APPLICABLE LEGAL PRINCIPLESA. The Gross Backpay FormulaAs stated in Kansas Refined Helium Co., 252 NLRB1156, 1158 (1980), enfd. 683 F.2d 1296 (10th Cir. 1982),citations and footnotes omitted:It is well settled that the finding of an unfairlabor practice is presumptive proof that some back-pay is owed ...and that in a backpay proceedingthe sole burden on the General Counsel is to showthe gross amounts of backpay due-the amount theemployees would have received but for the employ-er's illegal conduct .... Once that has been estab-lished, "the burden is upon the employer to estab-lish facts which would ...mitigate that liability...." "It is further well established that any formu-la which approximates what discriminatees wouldhave earned had they not been discriminated againstis acceptable if it is not unreasonable or arbitrary inthe circumstances .... In Bagel Bakers Council ofGreater New York, et al. v. NL.R.B., 555 F.2d 304(2d Cir. 1977), the court, in granting the Board's pe-tition for enforcement of a backpay order, stated:In framing a remedy, the Board has wide dis-cretion, subject to limited judicial scrutiny. Wecan reverse only if we find that the methodchosen was so irrational as to amount to an abuse168 LABORERS LOCAL 38 (HANCOCK-NORTHWEST)of discretion. Fibreboard Paper Products Corp. v.N.L.R.B., 379 U.S. 203, 216 ... (1964) ...A back pay award is only an approximation,necessitated by the employer's wrongful conduct.In any case, there may be several equally validmethods of computation, each yielding a some-what different result .... The fact that theBoard necessarily chose to proceed by onemethod rather than another hardly makes out acase of abuse of discretion.Thus, it is seen that the Board is vested withbroad discretion in selecting a backpay formula ap-propriate to the circumstances of a particular case.Where awards may be only close approximations,the Board may adopt formulas reasonably designedto produce such approximations ...Another well-established principle is that, wherethere are uncertainties or ambiguities, doubts shouldbe resolved in favor of the wronged party ratherthan the wrongdoer .... In United Aircraft Corpo-ration, 204 NLRB 1068 (1973), the Board stated that"the backpay claimant should receive the benefit ofany doubt rather than the Respondent, the wrong-doer responsible for the existence of any uncertaintyand against whom any uncertainty must be re-solved.B. Willful Loss of EarningsIn Highview, Inc., 250 NLRB 549 (1980), the Board,through Administrative Law Judge Norman Zankel, re-stated the applicable legal test as follows at 550-551, ci-tations omitted:The applicable legal principles were correctly re-stated by Administrative Law Judge Shapiro in hisBoard-approved decision in Aircraft and HelicopterLeasing and Sales, Inc., 227 NLRB 644, 646 (1976),as follows:An employer may mitigate his backpay liabil-ity by showing that a discriminatee "wilfully in-curred" loss by "clearly unjustifiable refusal totake desirable new employment" ...but this isan affirmative defense and the burden is upon theemployer to prove the necessary fact .... Theemployer does not meet that burden by present-ing evidence of lack of employee success in ob-taining interim employment or a low interimearning; rather the employer must affirmativelydemonstrate that the employee "neglected tomake reasonable efforts to find interim work."Moreover, although a discriminatee must make"reasonable efforts to mitigate [his] loss ofincome ...[he] is held ...only to reasonableassertion in this regard, not the highest standardsof dilegence".... Success is not the measure ofthe sufficiency of the discriminatees' search forinterim employment; the law "only requires anhonest good faith effort." ...And in determin-ing the reasonableness of this effort, the employ-ee's skill and qualifications, his age, and the laborconditions in the area are factors to be consid-ered ...The Board confirmed the validity of these princi-ples by adopting the decision of AdministrativeLaw Judge Robert M. Schwarzbart in Sioux FallsStock Yards Company, 236 NLRB 543 (1978). In de-termining whether an individual claimant has madea reasonable search for employment, the test iswhether the record as a whole establishes that theemployee had diligently sought other employmentduring the entire backpay period ...It is also well established that any uncertainty inthe evidence is to be resolved against Respondent asthe wrongdoer ...C. Expenses and Interim EarningsOver the General Counsel's hearing objections as torelevance, the Respondents were permitted to elicit testi-mony from several witnesses concerning board and lodg-ing expenses in relation to the backpay calculation. TheBoard recently reiterated in Central Freight Lines, 266NLRB 182 (1983), that expenses in seeking interim em-ployment are deductible from interim earnings. The Re-spondents argue that, by analogy, they ere entitled to anoffset representing the expenses the discriminatees didnot incur because they were not referred.As the record reflects, the job referrals made by Local38 are rarely for an employee's hometown. Employeesmust travel sometimes hundreds of miles to work at thejobsites because Local 38's geographical jurisdictioncovers the entire State of Texas plus all of New Mexicofrom Interstate Highway 40 south. Some share motelrooms and frequently eat sparingly in order to reduce ex-penses. Others live in the trailers they bring.The pipeliners deduct such travel expenses (lodging,food, and transportation) as employee business expensesin preparing their Federal income tax returns. Compli-ance Officer Gibson testified that he did not take theseexpenses into account in computing either backpay ornet interim earnings.The Respondents argue that the gross backpay shouldbe reduced by such expenses or else the discriminatees,rather than being made whole, would make a profit." Tothe General Counsel's response at the hearing that asimilar deduction should therefore be made from interimearnings, the Respondents countered that the backpayspecification failed to allege any such deductions. Al-though in their briefs the General Counsel (pp. 15-16)and the Respondents (pp. 12-15) expand upon their posi-tions, the General Counsel cites no case authority to sup-port his generalized argument that backpay should notbe reduced by such travel expense.There is no need to summarize all the evidence on thispoint because the Respondents have misperceived the ap-plicable law by relying on Golden State Bottling Co. v.NLRB, 414 U.S. 168 (1973), to argue that operating ex-penses here, as there, should be deducted. The Board inThe story would be different, of course. for any pipeliner who,rather than maintaining a home base, lived in a mobile home which hedrove from job to job.169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGolden State, as affirmed by the Supreme Court, utilizednet profits of independent contractors merely as amethod of determining what the discriminatees therewould have earned had they remained and been convert-ed to independent contractors. The Respondents here,unlike the employer in Golden State, did not convert em-ployee jobs into independent contractor positions. At alltimes here, the positions the discriminatees would haveheld through referrals by the Respondents would havebeen positions conferring the status of employees. GoldenState therefore is inapplicable.Although the cases frequently speak of restoring theeconomic status the discriminatees would have enjoyedabsent the illegal discrimination they suffered, that broadlanguage is subject to misunderstanding. For example, adiscriminatee is not entitled to be reimbursed because heloses his home, automobile, tools, or other personal pos-sessions in a distress sale during the interim period, forcapital losses are not recoverable in a compliance pro-ceeding.7No doubt this rule prevails because the statuteitself, specifically Section 10(c), allows for recovery onlyof "back pay."The Board has long held that personal or domesticeconomies resulting from the discrimination do not re-dound to the respondent's benefit. Myerstown HosieryMills, 99 NLRB 630, 632 (1952) (child care expenses dis-criminatee did not incur during the interim period maynot be used as an offset against backpay due). And morein point, the Board has held that a respondent is not enti-tled to reduce the gross backpay by the amount of extratransportation expenses a discriminatee would have in-curred by traveling to the respondent's plant had the em-ployee not been discriminated against. East Texas SteelCastings Co., 116 NLRB 1336, 1341-43 (1956), enfd. 255F.2d 284 (5th Cir. 1958). Rather, the discriminatee maydeduct his expenses in seeking and maintaining interimemployment only to the extent that such expenses exceedthe expenses he would have incurred absent the discrimi-nation, id. at 1341-42, and only as a deduction from in-terim earnings.8Central Freight Lines, 266 NLRB 182(1983).In light of the foregoing, as the backpay specificationcontains no claim for interim expenses, I reject the Re-spondent's contention that it is entitled to a credit,against any backpay found to be due, for whatever ex-penses the discriminatees saved by virtue of not travelingto jobs during the interim period.Ill. THE EVIDENCEA. Introduction and Resolution of Average Hours andMultiplier IssuesAs his only witness, the General Counsel called BillyM. Gibson, the compliance officer for Region 16 of theBoard. Under direct and cross-examination, Gibson ex-plained how he arrived at the formulas, hours, rates, andI See the Board's Casehandling Manual (Part 3), Compliance Proceed-ings, sec. 10610.' Thus, a discriminatee who incurs big expenses in an unsuccessfulsearch for interim work during a particular quarter is unable to recoverany of those costs where he has no interim earnings during that quarter.Sec. 10610 of the Board's Compliance Manual, above.dollar amounts set forth in the 17-page backpay specifi-cation. His testimony covers some 116 pages of the tran-script. Gibson's demeanor impressed me, and I credithim completely. Following Gibson's testimony, the Gen-eral Counsel rested, as did the Charging Parties.The Respondents called the other 14 witnesses whotestified, including the 4 discriminatees.The Respondents contend that the backpay specifica-tion erroneously utilizes the annual hours of the discri-minatees for their representative years rather than theaverage hours of a pipeliner. That is, the Respondentsargue that the hours worked by all pipeliners during thebackpay period should be averaged, and multiplied bythe relevant number of hours, weeks, or months in orderto arrive at the appropriate gross backpay figure. In sup-port of this argument, the Respondents offered their ex-hibit 21 which lists nearly 700 members of Local 38 andthe hours each worked for the years 1977 through 1981.A figure is given at the end of the exhibit for the averagehours worked during each year by all the pipeliners. Thefigures were compiled and extracted from the LaborersNational Pension Fund reports. Neither the pension re-ports nor the exhibit identifies which laborers served asstewards.Compliance Officer Gibson testified that in calculatingthe benchmark hours he chose the year preceding dis-crimination and, utilizing the Laborers National PensionFund reports, he selected the hours reported there forreach of the discriminatees except for Mitchell. In Mitch-ell's case Gibson utilized actual check stubs Mitchell pos-sessed to ascertain the hours. After applying the multipli-er factor, Gibson projected the hours and earnings overthe backpay figure to arrive at the figures shown in thebackpay specification.I reject the Respondent's contention in this respect.Aside from the fact that Gibson's choice has a rationalbasis, it is apparent that the average of all pipelinerswould be distorted by the figures of many who workedbut a few hours during the interim period. It is unlikelythat the reduction factor of so many of these laborerswould be offset by any higher number of hours for a fewstewards. In any event, a great deal of speculation wouldbe required. Gibson chose the more appropriate formula.Testimony concerning the multiplier factor is conflict-ing. Compliance Officer Gibson testified that he basedthe multiplier factor on what he was told by the discri-minatees as corroborated by letters in evidence, whichhe received from two pipeline contractors. DiscriminateeTom Mitchell testified that he has been a pipeliner for 36years, and that a majority of the workweeks consist ofsix (days) tens (hours per day),9although he did work 2or 3 weeks of six nines and some seven tens. Mitchell ex-plained that the weather, of course, could determine howmany hours the crews actually worked.The record reflects that Compliance Officer Gibsonhad a rational basis for selecting and applying the mul-tipler factor, and I so find.Discriminatee Millard Dale Cook testified that hebegan work as a pipeliner in 1973 and that he worked on9 That is, a workweek consisting of 60 hours.170 LABORERS LOCAL 38 (HANCOCK-NORTHWEST)jobs as a steward. He testified that he was not aware ofany standard of less than six tens.Several of the Respondents' witnesses, including Busi-ness Manager David Solly and Business' Agent LyleArnett, testified that there was no standard workweek inthe industry and that the workweeks vary from job tojob and extend from five eights (40 hours) to seven tens(70 hours).While the industry practice doubtlessly has examplesof shifts differing from six tens, I do not credit the Re-spondents' witnesses in their testimony that there is not anormal standard for the industry of six tens. That there issuch a normal standard, and I find that there is, does notmean that there will be no variations for the normal, orusual, practice. Nor does the fact that weather conditionssometimes interrupt activities so that 60 hours are notworked does not mean that 60 hours were not contem-plated or scheduled.B. Cook, Stewart, and Westmoreland1. Millard Dale Cook; resolution of the stewardfactorIn the underlying case Administrative Law JudgeMarion C. Ladwig found, as adopted by the Board, thaton April 3, 1978, Respondent Local 38 violated the Actwhen Business Manager David Solly pistol-whippedDale Cook. "I therefore find that as a consequence ofSolly's attack on Cook on April 3, 1978, Cook was pre-vented from further seeking job referrals and was there-after deprived of pipeline employment through job refer-rals from the local." 247 NLRB at 1257. Paragraph 10,Aof the backpay specification alleges that Cook's backpayperiod began April 3, 1978, and ended March 15, 1982.In their brief the Respondents contend that, althoughthe backpay formula, set out earlier herein, is based onthe hours worked "the last full calendar year" prior tothe discrimination, the backpay specification erroneouslymeasures Cook's backpay by basing calculations on hoursworked in 1976 rather than 1977.Compliance Officer Gibson testified that he used theyear 1976 for Cook beause there was evidence of dis-crimination against Cook in 1977, but that it could not bealleged or found illegal because it was barred by Section10(b) of the Act. Gibson therefore used the year 1976 "inwhich there was no evidence of discrimination and usedthat as an average and projected it through the backpaycalculations." This accords with the procedure set forthat section 10562 of the Board's Casehandling Manual(Part 3), Compliance Proceedings:10562 Effect of Unfair Labor Practice on Gross Back-pay Computation: Often, immediately preceding theoccurrence of an unfair labor practice, there will bea certain amount of turmoil and disturbance in aplant which has an adverse effect on the earningsand hours of employees. Where this is the case,such earnings and hours must not be used in com-puting averages on which gross backpay will bebased.If such abnormal conditions occur after the unfairlabor practice and are fairly attributable to the plantturmoil related to the unfair labor practice or orga-nizational activities or other temporary influence, itis proper, in computing the gross backpay, to ignoreactual earnings, hours, jobs, etc., during such timeand project to the period a normal set of data froma close (in time) untroubled period.'I E.g., Hill Transportation Co., 102 NLRB 1015, 1021In light of the foregoing quotation, and all the circum-stances, it is immaterial that there was no finding in theunderlying case of discrimination against Cook in 1977.247 NLRB 1250 fn. 3, 1262. Clearly 1977 was, at thevery least, a year of "turmoil and disturbance," and theRespondents have not shown why the General Counselshould be precluded from using the year 1976 as the rep-resentative year in Cook's case. As the year 1976 wasshown by Gibson to be a rational selection, I find that itis appropriately used as a basis for calculating Cook'sbackpay.The next formula factors to consider after the repre-sentative year are the hours. The backpay specificationalleges that Cook worked 2,873 hours in 1976 based onreports to the Laborers National Pension Fund. After ap-plying the multiplier figure, the backpay specification al-leges a quarterly adjusted figure of 848.2 hours per quar-ter as a "laborer" at S5.905 per hour.There is no dispute that Cook served as a stewardduring all of 1976. That is, he worked as a laborer butalso served Local 38 in the capacity as a job steward.The record reflects that a steward frequently has the op-portunity to work more hours than the other laborers.This result derives from the fact that when the steward'sregular crew finished work for the day another crew,perhaps performing a different function on the job, maywork several more hours. It therefore is theoreticallypossible for a steward to work several more hours aweek because the steward has the option to work theextra hours with the other crew.The Respondents argue that the gross backpay formulais excessive in that it does not take into consideration thesteward factor. As Local 38 ceased referring Cook as asteward, his backpay must be based on a laborer's hoursfor there was no allegation in the underlying case thatLocal 38 violated the Act by not referring Cook as asteward.The record evidence falls short of clearly establishingthe amount of the steward factor. Cook did not testifyconcerning the extra hours, if any, he worked as a stew-ard. Although Louis Alvin Stewart, who also had been asteward, testified at one point that he probably workedan extra 12 hours a week by virtue of a being a steward,he also testified that over the course of a year he re-ceived only a few hours more because the contractorssought to hold the workweek to 60 hours. I do notcredit Solly and other witnesses of the Respondents thatstewards work many more hours.As the record supports the conclusion that Stewart didwork somewhat more hours than laborers, if not fromextra hours per day then from the privilege of being thefirst hired and the last laid off, I find that a stewardfactor is appropriate. While a precise figure is not possi-171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDble to ascertain on this record, it appears that a figure of10 percent is a reasonable approximation, and I so find.Accordingly, I shall reduce Cook's gross backpay by 10percent and recalculate the balance.Turning now to the defense the Respondents assert re-garding Cook, we see that they generally fall into twocategories. First, Cook admittedly would not have ac-cepted referrals from Local 38 after his beating by Busi-ness manager Solly, and, secondly, his reported incomeduring the interim period has gaps with no adequate ex-planation or supporting records.As for the first ground, it is sufficient to note that thefinding in the underlying case that "as a consequence ofSolly's attack on Cook on April 3, 1978, Cook was pre-vented from further seeking job referrals and was there-after deprived of pipeline employment through job refer-rals from the local." 247 NLRB at 257. Cook testifiedbefore me that it was fear of a further beating by Sollywhich has caused him to be unwilling to accept referralsby Local 38. Indeed, Cook credibly testified that Interna-tional Vice President R. P. "Bud" Vinall told him thathe would not guarantee Cook that he would not bebeaten again. I note that at all times since May 1, 1977,David Solly has remained as Local 38's business manag-er. In light of the foregoing, I reject the Respondent'sfirst ground.Respecting the Respondents' second argument pertain-ing to gaps in Cook's record and memory concerning in-terim earnings, the record reflects that Cook attemptedto earn a living by selling used cards as self-employment.He testified that he turned over all his records, includingthose showing any profits, to the "tax lady."The backpay specification reflects that Cook had nointerim earnings during 1978, that during 1979 he earned$101.72 per quarter, and that he had no earnings in either1980 or 1981. From August 1981 to the end of the back-pay period on March 15, 1982, Cook, as the backpayspecification states, was out of the labor market becauseof illness.I find that Local 38 has failed to carry its burden ofshowing that Cook had earnings different from thoseshown in the backpay specification for the interimperiod.As earlier noted, I shall recalculate Cook's backpay byreducing the gross backpay by the 10-percent stewardfactor.2. Louis Alvin StewartAs the Board found in the underlying case, the Re-spondents discriminatorily refused to refer Louis AlvinStewart subsequent to November 30, 1976. 247 NLRB at1251. Stewart also was included among the objects ofthreats by Business Manager David Solly. The backpayspecification sets 1975 as the representative year forStewart. It alleges that the backpay period for Stewartopens November 30, 1976, and closes March 15, 1982. Infootnote 6 of the underlying Decision, the Board stated,"Whether Stewart or Mitchell mitigated their loss of payor to what extent they were available for work is, ofcourse, a matter that must be assertained at the compli-ance stage of the proceedings."One of the Respondent's first defenses respectingStewart is based on a letter he wrote March 20, 1977, toInternational Vice President Vinall. The letter is referredto by Judge Ladwig in the underlying case, 247 NLRBat 1261, and was received in evidence there as Respond-ents' Exhibit 3. in the absence of the General Counsel'sfurnishing a copy of that letter-exhibit for our usehere,'0the Respondents offered secondary evidence ofwhat Stewart told Vinall in the letter. Based on JudgeLadwig's brief description of the letter, and the testimo-ny of Stewart herein in which he acknowledged the de-scription in the transcript of certain lines of his testimonyin the first case, it seems clear that Stewart told Vinallthat Solly had "threatened my life throughout the pipe-lines." Stewart would not accept a job referral fromLocal 38 without assurance that he would be protectedfrom being beaten to death. " Stewart was one of Solly'spolitical opponents within Local 38.The former case establishes that Business ManagerSolly would, and did, resort to acts of violence againsthis political opponents. I therefore find that Stewart's re-fusal on March 20, 1977, and thereafter to make himselfavailable for job referrals by Local 38, where DavidSolly was and is the business manager, does not consti-tute a basis for terminating or reducing the Respondent'sbackpay liability.As Judge Ladwig found, Stewart did request in July1977 that his name be placed on the out-of-work list. Be-cause of discriminatory conduct by Local 38, Stewartwas denied referral on August 25, 1977, to a good jobfor Cap-Con. 247 NLRB at 1262.The backpay specification reflects that Stewartworked for several employers during the backpay periodand at times earned substantial amounts of money in hisefforts to mitigate his losses. He credibly testified thatduring the times he was out of work he was alwayslooking for work. This is not contradicted by the factthat for about a week and a half he accepted lower thanunion scale while driving a truck for a friend, nor by hishelping his contractor father without pay during part of1977 when Stewart was out of work.'2Stewart's Federal tax return for 1977 is in evidence asRespondents' Exhibit 24. Two W-2 forms are attached,one from Kelley-Coppedge, Inc., for $3,337.50 and theother from Clyde Construction Company for $1,215.50for a total of $4,553. Yet his form 1040 reflects totalwages of $5,475.44, showing that he earned an additional$922.44 for some employer(s). He credibly testifiedbefore me that it was Smithy Truck Lines (owned or op-erated by a friend) for whom he drove in 1977, and thatalthough no W-2 form was attached to his return for that10 R. Exh. 26 was reserved for the document on the basis that counselfor the General Counsel would seek to obtain a copy of the letter fromthe record in the underlying case. Such copy has not been provided.I" As part of the background, I take note of the September 29, 1976,incident, outside the 10(b) period by less than 2 months, described byJudge Ladwig, in which Solly threatened to kill Stewart and would havethrown Stewart over the railing of the stairs of a motel but for the factthat Stewart saved himself by "holding a grip around Solly's neck andthe metal railing." 247 NLRB at 1255.1' There is no basis in the record for the Respondents' contention intheir brief that Stewart "lied about working for his father."172 LABORERS LOCAL 38 (HANCOCK-NORTHWEST)employer, the earnings have "got to be" reflected on thetax return. '3In their brief, the Respondents assert that Stewart"should be denied backpay because he lied about drivinga truck and earning money until confronted with thetranscript of the prior proceeding." This is a reference toStewart's driving for Smithy Truck Lines. It is unclearon what basis the Respondents assert that Stewart "lied."At one point Stewart stated that he could not recall driv-ing a truck in 1977, but he immediately corrected this tosay that he did drive a truck then but could not recallhow much he earned. The testimony then went to his taxreturn for 1977 and the lack of a W-2 form from thetrucking company. While the Respondents' counsel ap-peared at the hearing not to be aware that the attachedW-2 forms did not come to the total wages shown onStewart's form 1040, no basis is given by the Respond-ents for asserting in their brief that Stewart lied on thismatter. To the contrary, I find that Stewart appeared tobe a truthful and honest witness who testified in goodfaith to the best of his ability on this and all other mat-ters. 4The other points raised by the Respondents are equal-ly lacking merit. One of these, however, deserves furthercomment. On December 13, 1977, the Respondents andthe attorney for at least some of the discriminatees "stip-ulated" that on Saturday, November 19, 1977, attorneyRobert Gritta, on behalf of the discriminatees, at page2587 of the underlying transcript, had accepted attorneyMenaker's offer on behalf of the Respondents to placethe discriminatees on the out-of-work list.Before me the General Counsel objected to the Re-spondents raising the matter on the grounds that they areprecluded by the Board's decision finding that it wouldbe futile for Charging Party Westmoreland to havesought referral through the Local. Elaborating on his po-sition, the General Counsel contended that, in effect, anyreferrals would have been made in bad faith,'5and thatthe underlying decision so establishes that fact until, ineffect, the Respondents indicated their willingness tocomply with the court's judgment. The General Coun-sel's position appears correct, and I reject the Respond-ents' arguments pertaining to any attempt by Local 38 tooffer job referrals to the discriminatees during the back-1s By his unopposed motion dated March 4, 1983, the General Counselmoves that a posthearing letter, dated February 26, 1983, from Stewart toCompliance Officer Gibson be received in evidence. The letter essentiallyreaffirms Stewart's testimony on the point. In the absence of objection bythe Respondents, I grant the motion. I have marked the entire document,being the 2-page motion and the 3-paragraph letter, as G.C. Exh. 7, andhereby receive it in evidence and physically insert it in the exhibit folder." This includes my finding that he credibly testified that he lostmoney when, during part of 1977, he was self-employed as a car dealer.The Respondents, in their brief, assert that Stewart lied on his 1977 taxreturn "about being a car dealer and did not report the amounts ofmoney earned for such car business." Yet the tax return clearly shows a51,713.92 loss by Stewart in the operation of "Century Motors & Detail,"just as Stewart testified that he thought the return included the informa-tion. Respondents' unsupported assertions that Stewart lied are inappro-priate.is Meaning, apparently, that the offer would have been to a highly un-desirable job, such as wrapping pipe with hot dope, or to one severalhundreds of miles away. In fact, one evening Solly, as we shall see, of-fered Westmoreland a job 800 to 900 miles distant in New Mexico on thecondition that he be there the next morning.pay period, especially during the years tainted by dis-crimination.In conclusion, I shall recommend that the Respondentsbe ordered to pay Stewart and the appropriate funds theamounts set forth in the backpay specification, as re-duced by one half of the 10-percent steward factor. 13. Mac WestmorelandMac Westmoreland's backpay period spans the time ofMay 3, 1977, to March 15, 1982. The first point of con-tention relates to factors in the gross backpay formula.The Respondents contend that the General Counsel haserred by alleging 1975 as the representative year ratherthan 1976. For his part, Westmoreland vigorously con-tends that his representative hours should be based onthose of a steward, not merely a laborer, since Local 38caused him to be discharged while a steward.Westmoreland's contention is unpersuasive. As JudgeLadwig observed in the earlier case, the General Coun-sel did not allege Local 38's removal of Westmoreland assteward to be a violation of the Act. 247 NLRB at 1257.His removal from the steward position was an event sep-arate and distinct from his discharge. I therefore rejectWestmoreland's contention.Turning now to the Respondents' argument, we seethat paragraph 4 of the backpay specification allegesWestmoreland's representative year to be 1975. His hoursfor that year, based on reports to the Laborers NationalPension Fund, are 1721. The quarter hours are 430.25with an increase to 502.1 when adjusted by the multiplierfactor. It is undisputed that Westmoreland's 1976 hours,shown by the pension fund reports (R. Exhs. 3 and 13)were 794. The Respondents contend that the GeneralCounsel has erred by not following his gross backpayformula, set forth in paragraph I of the backpay specifi-cation, which is based on "the last full calendar yearworked prior to discrimination."When asked why he used 1975 rather than 1976 as thebase year for Westmoreland, Compliance Officer Gibsontestified:Because there was evidence, as I read my readingof the record, that discrimination was occurring inthat period of time, although there was no findingin the case of the backpay period until 1977; there-fore the year immediately preceding does not pro-vide a relevant backpay period and would not trulyrepresent what the employees would have been re-ferred to absent the overall discrimination. Thatwas my reason for selecting that period as opposedto the other period.And again:I think I testified to that previously. Based on myanalysis of the underlying case involving the onewe are presently receiving testimony, it appearedthat a discrimination had occurred prior to the timethat the actual backpay period commenced, and if I1S Stewart testified that he served as a steward for about 50 percent of1975.173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere to take the period immediately after the yearwith approximately 1,700 hours in it, that would nothave been a fair measure of the backpay because,based on my knowledge of his underlying record,that would not have been a representative year.It is clear that Gibson's testimonial reference to "dis-crimination" in 1976 was to events outside the 10(b)period. These events, as covered by Judge Ladwig, relat-ed to internal union politics dating at least as early asMarch 1, 1976. Thus, at 247 NLRB 1261 Judge Ladwigquotes from internal union charges filed by discriminateeStewart in which Stewart accuses Solly of committing aseries of acts injurious to best interests of Local 38 "be-tween March 1, 1976 through September 30, 1976."Solly first became acting business manager on May 25,1976, and previous to that he had been a business agentfor the Local making "some of the job referrals." 247NLRB at 1254, 1257.While it is true that Westmoreland is not specificallydescribed in the earlier decision as experiencing Solly'sdisfavor before 1977, it is clear that 1976 was a taintedyear by virtue of the various incidents involving threatsof retaliations by Solly, and actual violence by him(against Stewart on September 29, 1976, at a motel). Insuch circumstances it appears that the General Counsel,through Compliance Officer Gibson, made a rationalchoice in selecting 1975 alone rather than either combin-ing 1975 and 1976 to obtain an average, or in selecting1976 alone. I therefore reject the Respondents' conten-tion respecting this point.The Respondents contend that Westmoreland shouldbe denied backpay because he declined referrals byLocal 38 in September and October 1977, and because ofthe "stipulation" at the earlier hearing that the discrimin-atees would be placed on the out-of-work list aroundNovember 1977. Such contentions have no merit in viewof the Board's underlying decision. As argued by theGeneral Counsel here, until Local 38 mailed copies ofthe notice to each member of the Local in compliancewith the court's judgment, it would have been futile forthe discriminatees to have obtained good-faith refer-rals. 1 7Indeed, as Westmoreland points out in his brief, whenhe did ask in September 1980 to be placed on the out-of-work list the response he received from Solly was pre-dictable. Solly first called Westmoreland to confirm thathe was serious. Two nights later, around 9 p.m., Sollyreached Westmoreland by telephone at the latter's homein Mena, Arkansas, and advised him to be on the job at 7a.m., the following morning, in New Mexico.18West-" Compliance Officer Gibson testified that this was not accomplishedor completed until March 15, 1982, the date he chose to terminate thebackpay period.ts In his own testimony Solly admitted that the job probably was onefor Majestic Wiley in Farmington, New Mexico. As a map reveals, thedistance from Mena, Arkansas, to Farmington, New Mexico, is about 900miles if not more. In light of Solly's unfavorable demeanor on the stand,I specifically do not credit his testimony that he told Westmoreland hewould call the contractor and let him know that Westmoreland was enroute so that Westmoreland would have a job if he got there by the after-noon. Earlier, Solly admitted that he told Westmoreland to be there by 7a.m., and he later stated that he told Westmoreland that if he did notarrive at a "reasonable" time the job would probably be filled. In short,moreland told Solly that it was impossible for him tomake the trip by 7 a.m. Solly then inquired several timesif Westmoreland wanted his name removed from the out-of-work list, and each time Westmoreland responded no.Solly never called again. I find that Solly tendered thejob, not as a good-faith referral, but as an attempt todash Westmoreland's interest and desire for workingthrough Local 38. By so acting, Solly graphically dem-onstrated why the General Counsel's argument herein isvalid-until Local 38 entered into compliance with thejudgment of the court of appeals, its conduct would bediscriminatorily motivated.The Respondents next contend that (1) Westmorelandremoved himself from the labor market in 1977, particu-larly in the May to August time frame, and that (2) nobackpay is due after Westmoreland found substantiallyequivalent employment with Goodner Brothers TractorCompany in the first quarter of 1978.The removal-from-labor market point (an argument ofwillful failure to mitigate damages) refers initially to 1977but also to the final months of the backpay period whichbegan in the third quarter of 1980. During both of thesetime frames Westmoreland was self-employed. West-moreland acknowledged his 1977 testimony that duringthe 3- to 4-month period of May to August 1977 heworked on family cars and that either he could not saywhether he was looking for work or he was not lookingfor work. Before me Westmoreland credibly testified thathe was looking for work in August 1977, that he thoughthe was drawing unemployment benefits at the time, thathe recalled two specific locations where he inquired forwork, including Goodner Brothers Tractor (where he ul-timately secured employment), and that he is sure hesought work at other places "but I just can't recall atthis time every specific place I checked." Although hehad no "interviews" for employment during 1977, thebackpay specification reflects that he earned $255.21during the second quarter of 1977, and $306.25 duringeach of the final two quarters while "self employed."This self-employment was not satisfactorily clarified atthe hearing, for the earnings obviously came from some-thing other than working on his family automobiles.Although Westmoreland's attempts during 1977 tomitigate his losses do not involve a high degre6 of dili-gence, they do appear to pass the threshold of accept-ability. Thus, it must be assumed that he registered foremployment with the Arkansas State Employment Officein order to be eligible for unemployment benefits. Hesought work at a few locations on his own, ultimately se-curing employment beginning in 1978 at Goodner Broth-ers Tractor Company, and he earned a total of $867.71through his own self-employment. I find that he did notincur a willful loss of earnings during any part of 1977.As for the Respondents' final point, that Westmorelandfound substantially equivalent employment in 1978 atGoodner Brothers Tractor Company, that argument iswithout merit. At all times after he began such employ-Solly was sending Westmoreland on something akin to a snipe hunt inwhich Westmoreland would travel some 900 miles only, in all likelihood,to discover on arrival that he was holding an empty bag rather than agood-faith referral.174 LABORERS LOCAL 38 (HANCOCK-NORTHWEST)ment, Westmoreland's interim earnings, as shown inparagraph 13,D of the backpay specification, fall short ofthe money he would have earned absent his unlawful dis-charge.Before passing from Westmoreland, we must considerhis contention that his interim earnings from self-employ-ment during and after the third quarter of 1980 wereoverstated in the backpay specification because the Fed-eral tax returns he submitted during the compliance in-vestigation contained his wife's earnings and the backpayspecification figures were based on such joint income.On brief, as at the hearing, Westmoreland submits a re-calculation of the corresponding entries in the backpayspecification and concludes that such recalculationwould reduce his interim earnings by $7,129.50.19 Nei-ther the General Counsel nor the Respondents addressedthis specific in their briefs, although at the hearing theRespondents objected at numerous points, and the Gen-eral Counsel took the position that the burden establish-ing any different figures falls on the Respondents andWestmoreland.The only evidence supporting Westmoreland is hisown testimony concerning part of the affected periodplus a copy of his Federal tax return for 1980 (C.P.W.Exh. 4) and a schedule E computation of Social SecuritySelf-Employment Tax, from his 1981 Federal tax return(C.P.W. Exh. 1). Interpreting his tax return, Westmore-land testified that he earned $33 from his self-employ-ment in the last two quarters of 1980, or $16.50 a quar-ter, and schedule SE (C.P.W. Exh. 2) so reflects. Forsome reason that $33 is not carried forward to page oneof form 1040, for only his wife's self-employment incomeof S3,624 is there shown.Westmoreland further testified that his net earnings in1981 from self-employment were $475, or $118.75 perquarter, and that is the sum put forward in Westmore-land's brief. In fact, however, the tax form schedule SEfor 1981 (C.P.W. Exh. I) shows a $475 loss, not a gain.The complete 1981 tax return is not in evidence.The 1982 figure of $99 is based on the representationof Westmoreland's counsel as he sought to describe howCompliance Officer Gibson had explained to him themethod of converting an annual sum into a quarterlyfigure. As I pointed out at the hearing, that representa-tion is not evidence.In view of the rather confusing and imcomplete evi-dence on this point, I reject Westmoreland's contentionrequesting that I find that his interim earnings should bedifferent from those shown in the backpay specification.Westmoreland contends that his backpay period shouldnot terminate on March 15, 1982, because he has re-ceived no offer of reinstatement at any time since thatdate. I also reject that contention.i' At the hearing I denied Westmoreland's motion to amend the back-pay specification itself in this regard on the basis that only the GeneralCounsel can amend the backpay specification, but I ruled that a chargingparty could offer different figures under the formula alleged in the back-pay specification. The figure of S7,129.50 apparently is based on calcula-tions incorrectly incorporating Westmoreland's earnings of S880 atWagner Body & Repair in the third quarter of 1980. The correct totalwould be $6,857.50.Accordingly, I shall recommend that Westmoreland bepaid the amount set forth in the backpay specification, asshown in my Order below.4. Tom Mitchella. The gross backpay formulaTom Mitchell's backpay period began January 13,1977, and ends March 15, 1982. It is alleged in paragraphI I,B of the backpay specification, and denied by the Re-spondents, that Mitchell "specialized as a 'powderman,blaster or shooter' and was employed in that specialty90% of the time." The backpay specification further al-leges that such specialty received a premium pay.As previously noted, the backpay specification com-putes Mitchell's quarterly average of hours by combiningthe 5-year period of 1971 through 1975. The quarterlyaverage, after applying the multiplier factor, equals530.53 adjusted hours.The Respondents' first objection to the backpay for-mula is that there is no adequate explanation as to whyseveral years should be averaged and, secondly, noreason is shown why 1976 was not utilized, "except per-haps as a way of coming up with a greater number ofhours than Mr. Mitchell is truly entitled to." (R. br. 3)Had 1976 alone been utilized, and disregarding the multi-plier factor, the calendar year hours of 766 would equateto 191.5 hours per quarter, substantially less than thatshown in the backpay specification.Compliance Officer Gibson testified that the reason heused a 5-year average for Mitchell arose from the factthat the Respondents had raised a question concerningwhether Mitchell had sustained a leg injury around thebeginning of the backpay period. On checking withMitchell, Gibson ascertained that the injury had beensustained years earlier. Gibson further testified:He-based on Mr. Mitchell's statement to me thathe had had the injury for a substantial period oftime, I determined that in his particular instance itwould be more appropriate rather than using oneyear to use a longer period of time as a base; there-fore, had he missed work as a result of that injury,it would show up in the averages for the backpaycalculations; if he had not missed work during thatperiod of time when the average would be equita-ble-as an equitable average.And again:That basically is the backpay formula that I devel-oped. That is the backpay formula that I have used,and these are the rationales for the use of that back-pay formula. I of course felt that it was an equitableformula, that it was fair to the discriminatees, to theunion and to the public, because I do in fact repre-sent all those as opposed to just one particulargroup.Gibson was not asked why he did not include 1976 inthe average. However, when the Respondents asked himif he agreed that the discrimination occurred in 1977,175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGibson replied, "We have agreed that the backpay com-mences in 1977."I interpret Gibson's response as implying that heskipped 1976 for the same reason that he did in West-moreland's case-that fact that 1976 was tainted withthreats of discrimination and violence, outright violence,and the illegal refusal to refer Charging Party Stewarton and after November 30, 1976, by Acting BusinessManager David Solly.Mitchell, it is seen on reading the underlying decision,was prominent in opposition to Solly during 1976. In Oc-tober 1976, outside the 10(b) period, Solly was overheardstating that he could send Mitchell "on small jobs"where he "could not make expenses" so as to induce himto drop out of Local 38. 247 NLRB at 1258, 1259. Amonth earlier Mitchell was in the group at the motelwhen Solly, after attempting to throw Stewart over arailing, point blank told Mitchell, "I'll kill you all three."247 NLRB at 1258.That no 1976 acts regarding Mitchell were alleged orfound to be unlawful (because the 10(b) cutoff date wasNovember 23, 1976) does not mean that Compliance Of-ficer Gibson's refusal to include 1976 in a 5- or 6-yearaverage vitiates the backpay specification formula as toMitchell. Gibson has shown a rational basis for selectingthe particular 5-year span. It is immaterial that he possi-bly could have included 1976. And Gibson's deletion of1976 from the representative group appears to have beenmore rational than including it. In any event, the Gener-al Counsel may choose one formula from several equallyavailable methods of computations. Highview, Inc., 250NLRB 549, 550 (1980). I therefore reject the Respond-ents' objections to the General Counsel's gross backpayformula for Mitchell.b. The Respondents' defenses1. IntroductionThe Respondents' defenses regarding Mitchell general-ly are: (1) his physical condition restricted his availabilityto very few types of jobs and most of those were notwithin 200 miles of Mitchell's Midland, Texas, homewhere Mitchell said he needed to be; (2) he quit certainjobs; and (3) he declined certain jobs.2. Mitchell's background and physical conditionAge 66 when he appeared before me, Mitchell hadbeen a pipeliner for 36 years. Mitchell explained that as aresult of an industrial accident in 195220 he sustained asevere injury to his left leg, left knee, and particularly tohis left ankle. Surgery was performed and pins were in-serted. The doctor told him that if he ever broke theankle again the joint would be left stiff.21As a result ofthe precarious condition of his ankle, Mitchell avoidedjobs which would require him to climb in and around20 For which he received a 40-percent permanent disability rating onhis left ankle in a workers' compensation proceeding.21 In 1973 the same leg, but apparently not the ankle, was reinjuredwhen he was hit by a vehicle while he was walking a picket line (247NLRB at 1260).deep ditches or to walk through mud,22and sought jobson relatively level ground, without the heavy brush ortimber which is found in east Texas.On November 13, 1961, Mitchell sustained head inju-ries when the panel truck transporting him and 14 otheremployees of McVean and Barlow was involved in anaccident. Mitchell's injuries included damage to his sinuscavities. He still takes medicine for the sinus problems hehas experienced since 1961. As a result of the sinus prob-lems, Mitchell has found it necessary to avoid any terri-tory with a humid climate. As long as he remains in aarea with low humidity, such as west Texas and NewMexico, he experiences no difficulty. It will be recalledthat the territorial jurisdiction of Local 38 is the entireState of Texas plus the southern half of New Mexico.Mitchell testified that by 1970 his trade was that of ashooter. As he testified:Q. You didn't want to do the other work. Youwanted to be a shooter.A. Because that was my trade, just like you are alawyer, Mr. Menaker. When you started out maybedownhill on the bottom as a municipal lawyer, youworked your way up. I started out pipelining as alaborer, and I had worked my way up to a shooter,and that is what I wanted to do.To be more precise, Mitchell actually is a powderman.A powderman possesses a greater skill than that of ashooter. Mitchell explained, however, that Local 38makes no distinction between the two. He testified that apowderman has the skill to analyze a job and determinehow much dynamite will be required to shoot a ditchout of rock. A shooter ordinarily only installs certain"delays," applies to the blasting cap, and ignites theblast. A powderman can do both jobs, but a shooter doesnot necessarily have the skill and experience to performthe work of a powderman. Only one or the other, notboth, will be on a job at any one time, however.Mitchell credibly testified that he explained all thisbackground to the officials of Local 38 and the Interna-tional in Dallas, Texas, in July 1970 before he joinedLocal 38 the following month. Local 38 was delighted toreceive Mitchell and his skills in membership because theLaborers had just obtained shooter work formerly underthe jurisdiction of the Operating Engineers, and theyneeded experienced shooters. On that basis Mitchelljoined Local 38.From the time he joined through 1975, every one ofthe jobs Mitchell worked was as a shooter; every one ofthe jobs was in west Texas or New Mexico; all of theapproximately 22 jobs, except 2 short ones, were on re-ferrals from Local 38; and he averaged working about 50percent of the time. Mitchell explained that the work ofa powderman or a shooter portion of a job averagesabout a month. As the record reflects, some shootersmay elect to remain on a job and work as a laborer onthe different crews.22 He would be unable to ascertain what ground condition might beunder the mud. He credibly testified that even when it rains there is verylittle mud in west Texas.176 LABORERS LOCAL 38 (HANCOCK-NORTHWEST)Although Mitchell agreed that most of the jobs inwest Texas are nonunion, Judge Ladwig wrote in the un-derlying case that (247 NLRB at 1260):Mitchell had been a member since 1970 and wasan asset to the local because of his skill in doing thedangerous work of driller, loader, and shooter(using dynamite). He was also one of the few skilledM-scope operators in the local, and he lived in WestTexas where the local was attempting to obtain moreof the pipeline work. [Emphasis added.]Although Business Manager Solly testified that theresupposedly were only 7 to 10 or so shooter jobs Local38 was able to make referrals to in the period 1977 to1980 in west Texas, I do not credit him. Solly's demean-or was such that I do not believe him. I therefore findthat the existence of shooter jobs prevailed in at least thesame average quantity in west Texas and New Mexico asexisted during the 1971-1975 period when Mitchell, asshown in paragraph 4 of the backpay specification,worked 8,183 hours before adjustment for the overtimefactor.23The Respondents presented no evidence show-ing why the number of such jobs did not increase since,as Judge Ladwig found, the Respondents were seekingto capture more of the pipeline work in the west Texasand New Mexico area.The Respondents gave no explanation of why the timefram ends with 1980. I note from the General Counsel'soffer of proof that a new referral procedure assertedlywas adopted in 1980 by Local 38 in which employees arereferred from categories A, B, or C. Category A must beexhausted before anyone in category B is called. Thosein category A must have worked (on referral?) at least1500 hours the previous calendar year. That conditionprecedent would have eliminated Mitchell, although hisannual average for 1971-1975 was 1636.60 hours.The Respondents seek to make much of the fact thatin 1979 Mitchell developed phlebitis in his left leg, andthat the situation became worse in October 1979 whenhis right leg also developed the condition.24Mitchelltherefore wrote a letter (R. Exh. 17), dated December30, 1980,25 to Local 38 reading as follows (minor spell-ing errors corrected):Enclosed is a check (#6400) for $42.00, for dues,January 19, 1981, through June 1981.Please place my name on the out of work list as aShooter, Driller and Loader.1a The 8183 hours, the backpay specification reflects, were taken fromactual payroll check stubs rather than from the pension fund report as inthe case of the other discnminatees. Mitchell even brought the stubs tothe hearing, but Respondents did not examine him concerning the stubs.24 Mitchell testified that the condition developed after he had to do alot of walking while serving as an M-scope operator working for GreatPlains Construction Company in 1978. Solly explained that an M-scope isa device used to detect underground pipes. As we shall see, Mitchellworked as the M-scope operator because Local 38 refused to refer himfor the shooter's job.1a At one point Mitchell testified that he wrote the letter in late 1979.However, he identified the letter and confirmed that he forwarded hisdues for 1981 with the message. Yet the stamped date receipt whichshows "RECEIVED JAN 6, 1980" is consistent with a' composition ofDecember 30, 1979Do not call me for a job that is much over two (2)hundred miles from my home, as I have severephlebitis problems in both of my legs, and have tobe reasonably close to home if I have a recurrenceof this problem, to where I have to stay in bed withmy legs elevated.Nevertheless, while Mitchell could perform the samework as before, he confirmed at the hearing that he did,by his letter of December 30, 1980, place a distance re-striction on jobs he would take. This was so he couldreturn home to elevate his legs if the phlebitis problemflared up. The record does not show to what extent, ifany, this 200-mile limitation restricted his employmentopportunities. The Respondents offered no evidence thatMitchell turned down any shooter jobs in the westTexas-New Mexico area during 1981 to March 15, 1982.On the other hand Mitchell concedes that he quit ashooter's job with Majestic Wiley in March 1981 afterworking about 5 days. It is the only job he ever quit.And he did so because it involved doing work that ordi-narily was not shooter's work which caused one of hislegs to swell, apparently because of the phlebitis. Rich-ard Hartness, Majestic Wiley's field superintendent forthat Seminole to San Saba, Texas project (in westTexas), confirmed that Mitchell left because of the phle-bitis problem. The shooting work, Hartness testified,lasted about 30 more days. He further testified, undercross-examination by counsel for the General Counsel,that to his knowledge Mitchell did no manual labor onthe job.26Further reference to this Seminole, Texasproject of Majestic Wiley is made below in the sectiondiscussing the defense that Mitchell quit jobs.Insofar as this particular defense is concerned, I findthat the Respondents have not shown that Mitchell'sphysical condition, including the phlebitis, caused him todecline any work of the type he performed during the1971-1975 representative period.3. The defense that Mitchell quit certain jobsThe Respondents contend that Mitchell voluntarilyquit a shooter job for McVean and Barlow in February1977, and one for Charles Wright Co. in August 1977,and a shooter position with Majestic Wiley Contractorsin March 1981. As Mitchell credibly explained, he waslaid off the McVean and Barlow job when the blastingwork was completed. He obtained the position with theCharles Wright Company on a prearranged understand-ing that the job for Mitchell was only temporary untilthe firm's regular shooter returned to work. Thus, theRespondents' allegations regarding these two jobs arebaseless.Mitchell admits that he quit the Majestic Wiley job,the only job he ever quit. But he quit because he wasgiven work to do which would not ordinarily have beenthe work of a shooter. This caused one of his legs toswell from the phlebitis, which in turn forced him toquit. The Respondents did not elicit a description of thea6 Mitchell was not asked to explain his earlier testimony that theswelling resulted from work other than normal shooter's. There is no evi-dence in the record otherwise describing such other work,177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecific work Mitchell made reference to. Richard Hart-ness, the field superintendent for Majestic Wiley, testifiedon cross-examination by counsel for the General Counselthat to his knowledge Mitchell did not perform anymanual labor or any work other than that of a shooteron that job. However, Hartness did not testify that heobserved all the work Mitchell did, and Mitchell credi-bly testified that he did perform some work outside thenormal work of a shooter. Of course, any doubt on am-biguous matters is resolved against the Respondents asthe wrongdoers. In light of the foregoing, I find that theRespondents failed to show that Mitchell willfully failedin his duty to mitigate his losses regarding the MajesticWiley job. I further find that this entire ground of de-fense is without any merit. United Aircraft Corp., 204NLRB 1068, 1078 (1973).4. The defense that Mitchell declined jobsThe Respondents' evidence on this subject concernspotential job referrals by the Respondents during 1977, atainted year, 2 7 for I have determined that the Board'sdecison in the underlying case is res judicata on this sub-ject. Thus, it already has been established that the Re-spondents sought to discriminate against Mitchell duringthe backpay period.28In light of that established fact,the Respondents are precluded from seeking to showthat they attempted during such period to make good-faith job referrals. The matter has been litigated and de-cided.Although the Board did observe, at footnote 6 of itsdecision, that whether Mitchell mitigated his loss of payand to what extent he was available for work are mattersto be determined at the compliance stage, I interpret thatto refer to Mitchell's efforts and availability in relation tothe labor market other than his relationship with the Re-spondents. That is, the Respondents were free to showthat Mitchell did not on his own seek work from em-ployers, that he turned down jobs offered directly to himby employers, or that he was unavailable to work be-cause, for example, he was physically incapacitatedduring all or part of the backpay period.Other than Mitchell's physical condition, including hisphlebitis problems, all of which has been discussed earli-27 Indeed, most of the examples were testified to in the underlyingcase, and the Respondents, over the General Counsel's persistent objec-tions, went through the procedure in the instant hearing of making refer-ence to the specific pages of the earlier transcript. Although that proce-dure was physically appropriate, the effort is unavailing because the Re-spondents are precluded from relitigating those matters here.2s For example, in the instant proceeding the Respondents askedMitchell about his turning down a referral to a job in Quitman, Texas, in1977. Yet Judge Ladwig discussed this referral (to a short job some 600miles from Mitchell's home in Midland, Texas). 247 NLRB at 1260. It'isclear that the Quitman job referral was an example of what the Boardreferred to in its language, 247 NLRB at 1250:In addition, on a number of occasions Solly threatened to manipulatethe Local's hiring hall and out-of-work list in order to retaliateagainst his political opponents, and on a number of occasions Sollyin fact engaged in such manipulations to retaliate against his politicalopponents and to force them out of the Local. Thus, at various timesduring Solly's tenures as acting business manager and as businessmanager he discriminatorily referred to undesirable jobs employeesthat he perceived to be his political opponents in the Local, and onother occasions he discriminatorily refused to refer such employeesto any jobs.er, the Respondents failed to adduce any evidence thatMitchell failed to look for work or that he declined joboffers from employers for shooter (or any other) jobs.Accordingly, I find this defense of Respondent's to haveno merit.Before passing to another subject, it should be notedthat the Respondents make two contentions regardingtwo jobs, Natco and Cap-Con, discussed in the underly-ing case. The Board adopted Judge Ladwig's findings onthe matter, and found that in 1977 the Respondents failedto refer Mitchell to jobs for Natco, Inc., and Cap-ConInternational, Inc. in east Texas. 247 NLRB at 1259-61,1263. The Respondents argue here that they should berelieved of any backpay liability for these jobs becauseMitchell has shown that he would not have worked ineast Texas in any event. The Respondents overlook thefact that their liability for those two jobs has been judi-cially determined against them, and the subject is notopen for redetermination here.Finally, the Respondents contend that the hoursshown in the backpay specification for the Natco andCap-Con jobs are excessive. The Respondents offeredevidence, based on lists showing the hours worked byeach laborers on the job, as reported to the pension fund(R. Exhs. 22, 23). The problem with the lists is that theyinclude a significant number of laborers who workedonly a few hours on the jobs. While there is no guaran-tee that Mitchell would have worked the entire timespecified in the backpay specification, there is no evi-dence that he would not have done so, and any doubt inthe matter is resolved against the Respondents-thewrongdoers whose discrimination is responsible for thesituation. I therefore reject the Respondents' final con-tention as to Mitchell.IV. DIVISION OF LIABILITYUnder the Board's order in the underlying case, theonly financial liability of the International is its joint andseveral liability with Local 38 as to Louis Alvin Stewartand Tom Mitchell, and then only to May 1, 1977, whenthe International's trusteeship of Local 38 ended.29Aside from its joint liability with the International, Local38 is separately liable to all four discriminatees for allbackpay found to be due.Under these special circumstances, and in view of thefact that the Local is liable for the full amount in any29 The trusteeship was imposed in October 1976. Stewart's backpayperiod begins November 30, 1976, and ends March 15, 1982. Mitchell'sbegins January 13, 1977, and ends March 15, 1982.As the backpay specification fails to show a breakout of the limitedamount of backpay owed by the International, I directed the GeneralCounsel, at the close of the hearing, to include that information in hisbrief. Such brief did not contain that information. By letter dated May 3,1983, with copies to all counsel, I requested the General Counsel to for-ward these separate figures. His response is dated May 26, 1983. Becausethe amounts set forth in the backpay specification are shown by quartersand not by months, it is not possible on this record to ascertain the Inter-national's liability for the month of April 1977, which falls in the secondquarter of the year. The General Counsel suggests that the calculationsbe deferred to the conclusion of the compliance stage following this deci-sion, and its adoption, when the compliance officer of Region 16 willcompute the interest due. Although interest can be computed later, thelitigated nature of this proceeding seems to call for a specific order if atall possible.178 LABORERS LOCAL 38 (HANCOCK-NORTHWEST)event, and as the month of April 1977 involves relativelyminor amounts of backpay and benefit payments forMitchell and Stewart, I shall recommend to the Boardthat the International's liability be computed as endingwith the close of the first quarter of 1977 in order thatthe Order here may contain specific figures.In light of the foregoing, I compute the International'sbackpay liability for Stewart to be $1,853.80 ($1,951.37less $97.57 for the 5-percent steward factor), plus inter-est. In addition, the International must pay the contrac-tually established benefit funds the following amounts,plus interest: welfare, S228.07; pension, $165.87.I compute the International's liability for Mitchell tobe as follows, plus interest: backpay, $2,626.86; medicalexpense, $496.20; welfare, $132; and pension, $96.Local 38 shall be ordered to pay each discriminatee,and the benefit funds, the amounts set forth in the back-pay specification, as amended, plus interest. However,application of the 10-percent steward factor to the back-pay of M. Dale Cook, and a 5-percent steward factor tothe backpay of Stewart, reduces their backpay by$7,603.80 for Cook and $3,721.03 for Stewart. Thus, thefinal backpay figure owed by Local 38 is $68,434.16 forCook and $33,489.25 for Stewart.On the basis of the foregoing and the entire record inthis proceeding, I issue the following recommendedORDER30The Respondents, Laborers' International Union ofNorth America, AFL-CIO; and Pipeline Local UnionsO If no exceptions are filed as provided in Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided by Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.s3 The figures shown for Mitchell and Stewart include the amountsshown above under the liability of Respondent International Mitchelland Stewart, of course, are not entitled to a double payment, and theNo. 38, affiliated with the Laborers' International Unionof North America, AFL-CIO, their officers, agents, andrepresentatives, shall make whole the employees andbenefit funds set forth by payment to each, as shownbelow, plus interest as prescribed in Florida Steel Corp.,231 NLRB 651 (1977), less tax withholdings required byFederal and state laws.Respondent International:MedicalBackpay EExpenseL. AlvinStewart .........Tom Mitchell...51,853.802,626.86WelfarePension-0- S228.07 $167.87S496.20 132.00 96.00Respondent Local 38:31MedicalExpenseM. Dale Cook.. $68,434.16Tom Mitchell... 81,637.37L. AlvinStewart ......... 33,489.25MacWestmore-land ............... 34,936.431,996.581,440.60Welfare$2,790.462,851.37Pension$2,817.982,679.98-0- 3,794.21 3,596.243,602.30 2,466.84 2,367.86actual collection procedure is a matter to be handled by the complianceofficer of the General Counsel.179